Exhibit 99.1 NEWS RELEASE Contact:Ted Detrick, Investor Relations – (215) 761-1414 Gloria Barone, Media Relations – (215) 761-4758 CIGNA REPORTS FOURTH QUARTER AND FULL YEAR 2010 RESULTS ISSUES 2011 OUTLOOK o Full year 2010 results include strong revenues and earnings from each of our ongoing businesses, reflecting effective execution of our strategy, which includes broadening our existing customer relationships and growing our global customer base. o Consolidated revenues increased 15% to $21.3 billion for full year 2010.Revenue growth for 2010 reflects strong customer retention and new sales in each of our targeted market segments. o Adjusted income from operations1 increased 16% for full year 2010 to $1.28 billion, or $4.64 per share.Shareholders’ net income1 for full year 2010 was $1.35 billion, or $4.89 per share. o Adjusted income from operations1 for the fourth quarter of 2010 was $313 million, or $1.15 per share. o Full year 2011 consolidated adjusted income from operations1,3 is estimated to be in the range of $1.19 billion to $1.29 billion, or $4.30 to $4.70 per share.This outlook reflects continued solid execution of our growth strategy, the expected impact of current health reform regulations and some acceleration of medical services utilization during 2011. PHILADELPHIA, February 3, 2011 – CIGNA Corporation (NYSE: CI) today reported shareholders’ net income1 of $461 million, or $1.69 per share, for the fourth quarter of 2010 compared with shareholders’ net income1 of $330 million, or $1.19 per share, for the fourth quarter of 2009.Shareholders’ net income1 included income of $0.31 per share in the fourth quarter of 2010 and $0.22 per share for the fourth quarter of 2009 related to the Guaranteed Minimum Income Benefits (GMIB)2 business, primarily due to favorable interest rate movements.Shareholders’ net income1 also included special items5 with income of $0.15 per share in 2010, compared to a loss of $0.05 per share in 2009. CIGNA's adjusted income from operations1 for the fourth quarter of 2010 was $313 million, or $1.15 per share, compared to adjusted income from operations1 of $285 million, or $1.03 per share, for the fourth quarter of 2009.Adjusted income from operations1 in the quarter included favorable claim development in the Health Care business related to lower-than-expected medical utilization, which benefits our customers as well as our shareholders. For full year 2010, shareholders’ net income1 was $1.35 billion, or $4.89 per share, compared to $1.30 billion, or $4.73 per share, for 2009.Shareholders’ net income1 for 2010 included losses of $24 million, or $0.09 per share, compared to income of $209 million, or $0.76 per share, in 2009 related to the GMIB2 business. For full year 2010, adjusted income from operations1 was $1.28 billion, or $4.64 per share, compared to $1.10 billion, or $3.98 per share, for full year 2009. "In 2010, we effectively executed on our growth strategy, which drove solid revenue and earnings growth in each of our ongoing businesses,” said David M. Cordani, President and Chief Executive Officer of CIGNA Corporation.“In 2011, we will continue to focus on meeting the needs of our customers and partnering with health care professionals to improve the health, well being and sense of security of the individuals we serve around the globe.” 2 CONSOLIDATED HIGHLIGHTS The following is a reconciliation of adjusted income from operations1 to shareholders’ net income (after-tax; dollars in millions, except per share amounts): Year Three Months Ended Ended December 31, September 30, December 31, Adjusted income from operations1 $ Net realized investment gains (losses), net of taxes 21 (2
